PER CURIAM HEADING








                                                NO.
12-06-00214-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
MICHAEL SMITH, LULA SMITH,            §                      APPEAL
FROM THE 241ST
INDIVIDUALLY AND AS
NEXT FRIEND
OF L.S., J.S., AND
J.S., MINOR CHILDREN
APPELLANTS
 
V.        
 
JACK S. LATHAM, ERIC A. GARDNER, §                      JUDICIAL
DISTRICT COURT OF
SWIFT TRANSPORTATION
COMPANY,
INC., A/K/A SWIFT
TRANSPORTATION
CORPORATION D/B/A ST.
SWIFT COMPANY,
INC., S & R
TRANSPORTATION, INC.,
PERCY SMITH, JR. AND
LINDA JONES,
APPELLEES §                      SMITH
COUNTY, TEXAS
                                                                                                                                        
                   
MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P.  42.3. 
Pursuant to Rule 32.1, Appellants’ docketing statement was due to have
been filed at the time the appeal was perfected, i.e., June 19, 2006.  See Tex.
R. App. P. 32.1.  On June 22,
2006, this Court notified Appellants that they should file a docketing
statement immediately if they had not already done so. 
            Because
Appellants did not file the docketing statement as requested in our June 22,
2006 letter, this Court issued a second notice on July 14, 2006 advising
Appellants that the docketing statement was past due.  The notice also advised Appellants that the
filing fee in the appeal was due to have been paid on or before July 3, 2006,
but had not been received.  See Tex. R. App. P. 5.  The notice further provided that unless the
docketing statement and filing fee were filed on or before July 24, 2006,
the appeal would be presented for dismissal in accordance with Texas Rule of
Appellate Procedure 42.3.  The date for
filing the docketing statement and the filing fee have passed, and Appellants
have not complied with the Court’s request. 
Because Appellants have failed, after notice, to comply with
Rules 5 and 32.1, the appeal is dismissed.  See
Tex. R. App. P. 42.3(c).
 
Opinion delivered July 26,
2006.
Panel consisted of Worthen, C.J. and Griffith, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)